Exhibit 10.1 Telecom Master Services Agreement Between T-MOBILE USA, INC. and Inteliquent, Inc. dated June 23, 2015 [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. T-Mobile Confidential 1. DEFINITIONS 2 Certain Definitions. 2 Other Terms. 2 2. BACKGROUND AND OBJECTIVES 2 Background and Objectives. 2 Construction. 2 3. AGREEMENT STRUCTURE, INTERPRETATION AND ENFORCEABILITY 3 Agreement Structure. 3 Interpretation of Documents. 3 T-Mobile Parent and T-Mobile Affiliates. 4 Parent Guaranty; Joint and Several Liability. 4 Entire Agreement. 4 4. SERVICES AND DELIVERABLES 4 Provision of Services and Deliverables. 4 Project Management. 6 Provision of Services to Affiliates. 7 New Services and Orders; Future SAs. 7 Processing of Service Orders under Existing SAs. 8 Acceptance of Services and Deliverables. 9 Transition Services. 9 Network Connectivity 13 Governmental Approvals and Consents. 14 Knowledge Sharing. 14 Quality Control. 15 Service Locations. 15 5. TERM 16 Term of the GTCs, SAs, and Orders. 16 Extensions of Term. 16 Termination by T-Mobile. 16 Termination by Provider. 18 Master Services Agreement ii [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. T-Mobile Confidential Cross-Termination. 18 Return of Property. 18 Fraud Prevention Assistance. 18 Termination/Expiration Assistance. 18 6. CHARGES 22 General. 22 Reimbursable Expenses. 22 Taxes. 23 Charges for New Services. 25 Extraordinary Events 26 7. INVOICING AND PAYMENT 26 General. 26 Invoicing. 26 Payment Due. 27 Accountability. 28 Proration. 28 Set-Off. 28 Disputed Charges. 28 8. MOST-FAVORED CUSTOMER; BENCHMARKING; CONTINUOUS IMPROVEMENT AND BEST PRACTICES 28 Most-Favored Customer. 28 Benchmarking. 29 Continuous Improvement and Best Practices. 29 9. SAFEGUARDING OF DATA; CONFIDENTIALITY 30 T-Mobile Confidential Information and Personal Information. 30 Safeguarding T-Mobile Confidential Information. 31 Security Breaches. 33 Confidentiality. 33 Security of Cardholder Information. 35 PERFORMANCE STANDARDS AND SERVICE LEVELS 36 General. 36 Master Services Agreement iii [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. T-Mobile Confidential Productivity Commitments. 36 Service Level Reporting. 37 Quarterly and Annual Reviews. 37 Measurement and Monitoring Tools. 37 Adjustment of Service Levels 37 Root-Cause Analysis. 38 Service Credits. 39 Deliverable Credits. 39 Performance Information. 39 GOVERNANCE 40 Governance Teams 40 Use of Subcontractors. 40 Service Change Procedures. 41 Change in Laws. 43 Procedures Manual 43 AUDITS 44 Audit Rights. 44 Audit Follow-Up. 45 Audit Procedure Development. 46 Records Retention. 46 PERSONNEL 46 Key Provider Personnel. 46 Services Personnel Qualifications. 47 Services Personnel Verification and Additional Obligations. 48 Maintaining Services Personnel Records. 50 Transfer of T-Mobile Personnel 50 Service Delivery Management 50 SOFTWARE AND PROPRIETARY RIGHTS 51 General. 51 T-Mobile Software. 51 Provider Software. 51 Master Services Agreement iv [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. T-Mobile Confidential Existing Third Party Software. 52 New Third Party Software. 53 Rights in Newly Developed Software and Other Materials. 54 Open Source Software. 54 Ownership of Non-Software Materials. 55 Work Made for Hire. 55 Residual Knowledge. 56 Export 56 Escrow of Source Code. 56 License to Services. 57 Services Personnel IP. 57 THIRD PARTY CONTRACTS, FACILITIES AND EQUIPMENT. 57 Third Party Contracts. 57 Assigned Contracts. 59 Performance Under Contracts. 59 Facilities. 59 Procurement of Equipment and Software. 60 Disposal of Equipment. 61 Required Consents 61 REPRESENTATIONS AND WARRANTIES 61 Work Standards. 61 Certifications. 61 Maintenance. 61 Efficiency and Cost Effectiveness. 62 Technology. 62 Ownership and Use; Non-Infringement. 62 Third Party Contracts. 62 Authorization. 62 Inducements. 63 Viruses. 63 Disabling Code. 63 Master Services Agreement v [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. T-Mobile Confidential Deliverables. 63 Foreign Corrupt Practices Act 64 Previous Security Audits 65 Disclaimer. 65 INSURANCE AND RISK OF LOSS 66 Insurance. 66 Risk of Loss. 67 INDEMNITIES 68 Indemnity by Provider. 68 Indemnity by T-Mobile. 69 Additional Indemnities. 69 Infringement. 69 Indemnification Procedures. 70 Subrogation. 71 LIABILITY 71 General Intent. 71 Liability Restrictions. 71 Force Majeure; Excused Performance. 73 Payment Obligation. 75 Allocation of Resources. 75 Disaster Recovery and Business Continuity Plans. 75 Force Majeure Limits. 75 Alternate Source. 75 Excused Performance. 76 DISPUTE RESOLUTION 76 Dispute Resolution Procedures. 76 Informal Dispute Resolution. 76 Immediate Relief. 76 Escalation. 77 Continued Performance. 77 Governing Law and Jurisdiction. 77 Master Services Agreement vi [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. T-Mobile Confidential GENERAL 77 Binding Nature of Assignment; Divestments. 77 Amendment. 78 Compliance with Laws and Regulations. 78 Non-Solicitation; Non-Compete 83 Notices. 83 Counterparts. 84 Headings. 84 Relationship of Parties. 84 Severability. 85 Consents and Approvals. 85 Waiver of Default; Cumulative Remedies. 85 Survival. 85 Public Disclosures. 85 Service Marks. 86 Third Party Beneficiaries. 86 Covenant of Good Faith. 86 Due Diligence Prior to Contract Signing. 86 Master Services Agreement vii [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. T-Mobile Confidential TABLE OF SCHEDULES Schedules Titles Schedule 1 Definitions Schedule 2 Intentionally Blank Schedule 3 T-Mobile Policies and Procedures Schedule 4 Termination Assistance Schedule 5 Benchmarking Schedule 6 Regulatory Compliance Schedule 7 Security Schedule 8 Governance Schedule 9 Provider-Owned Work Product Schedule 10 Pro Forma Escrow Agreement Master Services Agreement viii [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. T-Mobile Confidential TELECOM MASTER SERVICES AGREEMENT This Telecom Master Services Agreement (this “Agreement”) is entered into this 23rd day of June, 2015 (the “Effective Date”) by and between Inteliquent, Inc., a Delaware corporation having its principal place of business at 550 West Adams Street, Suite 900, Chicago Illinois 60661 (“Provider”), and T-Mobile USA, Inc., a Delaware corporation having its principal place of business at 12th St., Bellevue, WA 98006 (“T-Mobile”). Provider and T-Mobile are referred to collectively as the “Parties,” and each individually as a “Party.” This Agreement consists of these general terms and conditions (“GTCs”), the Service Attachment(s) (“SAs”) listed below, and any Order made to order Services out of an SA. No SA shall be effective unless executed by both Provider and T-Mobile. Service Attachments Start Date End Date TM File ID/Date PSTN Services Attachment 06/23/2015 IN WITNESS WHEREOF, in consideration for the mutual promises set forth in the Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the undersigned have executed this Agreement by their duly authorized representatives as of the date first written above. INTELIQUENT, INC. T-MOBILE USA, Inc. By: /s/ David Lopez By: /s/ J. Braxton Carter Name: David Lopez Name: J. Braxton Carter Title: SVP of Global Sales Title: CFO [***] The confidential content of this Exhibit 10.1 has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. T-Mobile Confidential 1. Definitions Certain Definitions.
